COURT OF APPEALS OF VIRGINIA


Present: Judges Haley, McCullough and Senior Judge Willis


DERRIL WAYNE WATKINS
                                                                MEMORANDUM OPINION *
v.     Record No. 1416-11-3                                         PER CURIAM
                                                                  NOVEMBER 29, 2011
J.B. HUNT TRANSPORT, INC. AND
 INSURANCE COMPANY OF THE STATE OF
 PENNSYLVANIA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James E. Ghee; Williams, Luck & Williams, on brief), for
                 appellant.

                 (S. Vernon Priddy III; Two Rivers Law Group, P.C., on brief), for
                 appellees.


       Derril Wayne Watkins appeals a decision of the Workers’ Compensation Commission

finding that his claim was barred by the statute of limitations. We have reviewed the record and

the commission’s opinion and find that his appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Watkins v. J.B. Hunt Transp. Inc.,

VWC File No. JCN 227-53-75 (June 15, 2011). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.